If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


ROBERT DAVIS,                                                        FOR PUBLICATION
                                                                     September 16, 2020
               Plaintiff-Appellant,

V                                                                    No. 354622
                                                                     Court of Claims
SECRETARY OF STATE,                                                  LC No. 20-000099-MM

               Defendant-Appellee.


Before: TUKEL, P.J., and METER and REDFORD, JJ.

METER, J (concurring in part and dissenting in part).

       I concur with the majority’s well-written opinion in all respects except for the analysis
regarding MCL 168.759(3). In my view, a textual plain reading of the statute precludes defendant
from distributing absentee voter ballot applications.

       As the majority notes, MCL 168.759(3) provides:

               An application for an absent voter ballot under this section may be made in
       any of the following ways:

       (a) By a written request signed by the voter.

       (b) On an absent voter ballot application form provided for that purpose by the clerk
       of the city or township.

       (c) On a federal postcard application. [Emphasis added.]

Nowhere in these three provisions is defendant empowered to distribute, in an unsolicited manner,
absentee ballot applications. Under the plain language of MCL 168.759(3)(b), the Legislature
explicitly gave only local clerks the power to distribute absentee voter ballot applications. Because
the Legislature declined to explicitly include defendant within MCL 168.759(3)(b), defendant
lacked the authority to distribute absentee voter ballot applications. See Mich Educ Ass’n v
Secretary of State, 489 Mich. 194, 217-218; 801 NW2d 3 (2011) (quotation marks and citation
omitted) (“Courts may not speculate regarding legislative intent beyond the words expressed in a


                                                -1-
statute. Hence, nothing may be read into a statute that is not within the manifest intent of the
Legislature as derived from the act itself.”).

        Under MCL 168.759(3)(a), the plain language provides the application itself must be made
by written request signed by the voter. I read this section as requiring the voter to make a written
request for the application. It stands to reason that any ballot will require a written application
under any subpart of MCL 168.759(3). Thus, the Legislature’s specific provision under (3)(a) that
the request for the application be signed by the voter cannot be viewed as stray language or
surplusage. See Apsey v Memorial Hosp, 477 Mich. 120, 127; 730 NW2d 695 (2007) (“[T]he
Legislature is presumed to have intended the meaning expressed [in the statute] . . . [a]nd no word
should be treated as surplusage or made nugatory.”). The application herein was not obtained by
the voter by a written request for the application from a proper authority (typically a local clerk).
The application was sent to each voter in an unsolicited fashion by defendant, in derogation of any
of the three permissive alternatives under MCL 168.759(3).

        In short, in addition to a situation involving a federal postcard, e.g., military posted
overseas, there are only limited ways that an absentee ballot may be procured. Again, these include
the voter making a written request for an application, typically from a local clerk; or obtaining an
absentee ballot application form provided by a local clerk. This latter alternative can typically be
accomplished by a request other than in writing, such as through a telephonic call or a personal
appearance at the local clerk’s office. None of these prerequisites was met in this case.

        Although the majority has determined that defendant had the authority to distribute
absentee voter ballot applications under MCL 168.759(3), a textual plain reading of the statute
does not support the determination. “If the language of a statute is clear and unambiguous, the
plain meaning of the statute reflects the legislative intent and judicial construction is not
permitted.” Herald Co v Bay City, 463 Mich. 111, 117-118; 614 NW2d 87 (2000). MCL
168.759(3) provides that a voter “may” obtain an absentee voter ballot application “in any of the
following ways,” which expressly limits the obtaining of an application to any of the three
enumerated statutory options. MCL 168.759(3)(a) provides that “[a]n application for an absent
voter ballot . . . may be made . . . [b]y a written request signed by the voter.” The language of this
provision clearly states that a voter may request, in writing, an application for an absent voter
ballot. Likewise, MCL 168.759(3)(b) authorizes a local clerk to provide an application. Because
defendant, who is not a local clerk, distributed absent voter ballot applications without written
requests from the voters, defendant’s actions cannot be deemed proper under MCL 168.759(3).

        Further buttressing this conclusion is the doctrine of expressio unius est exclusio alterius,
which is “the maxim that the expression of one thing means the exclusion of another . . . .” Tuggle
v Dept of State Police, 269 Mich. App. 657, 663; 712 NW2d 750 (2005). The doctrine “is a rule of
statutory interpretation meant to help ascertain the intent of the Legislature,” and “does not
subsume the plain language of the statute when determining the intent of the Legislature.” Id. at
664. “It has been described as a rule of construction that is a product of logic and common sense.
The doctrine characterizes the general practice that when people say one thing they do not mean
something else.” Detroit City Council v Detroit Mayor, 283 Mich. App. 442, 456; 770 NW2d 117
(2009) (quotation marks and citations omitted). MCL 168.759(3) expressly gives local clerks the
authority to distribute absentee voter ballot applications. Nowhere in the statute is there a similar
provision that grants defendant the same or similar authority. Therefore, under the doctrine of


                                                 -2-
expressio unius est exclusio alterius, the Legislature’s inclusion of local clerk’s authority to
distribute absentee voter ballot applications operates to exclude defendant’s authority to do same.

        The ministerial power to distribute and process these applications is reserved to local clerks
by law. It is important to distinguish between supervisory and ministerial powers. Under MCL
168.21, defendant is “the chief election officer of the state and shall have supervisory control over
local election officials in the performance of their duties under the provisions of this act.”
Defendant’s supervisory powers are enumerated in MCL 168.31. While defendant has the
supervisory power to address and correct the delinquent or deficient performance of a local clerk
regarding the clerk’s duties under MCL 168.759(3), see MCL 168.31(1)(h) (mandating that
defendant shall “[i]nvestigate, or cause to be investigated by local authorities, the administration
of election laws, and report violations of the election laws and regulations to the attorney general
or prosecuting attorney, or both, for prosecution”), the ministerial power to discharge those duties
is reserved to the local clerk in the first instance, MCL 168.759(3). Thus, I would conclude that
defendant violated MCL 168.759(3).

       In short, MCL 168.759(3) does not specifically authorize defendant to send unsolicited
applications for absentee voter ballots, and defendant’s supervisory powers cannot be used to
imbue defendant with an authority that the Legislature expressly declined to grant. Thus, I would
reverse the Court of Claims’ grant of summary disposition and remand for further proceedings.



                                                              /s/ Patrick M. Meter




                                                 -3-